                                   Caseyour
     Fill in this information to identify 20-20310-LMI
                                            case:                  Doc 1          Filed 09/23/20          Page 1 of 18
     United States Bankruptcy Court for the:

     ____________________
     Southern              District of _________________
              District of Florida      (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                               Chapter 7
                                                            
                                                            ✔
                                                            
                                                                Chapter 11
                                                                Chapter 12
                                                                                                                                         Check if this is an
                                                               Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                        Metronomic    Holdings, LLC
                                           ______________________________________________________________________________________________________




2.    All other names debtor used          ______________________________________________________________________________________________________
      in the last 8 years                  ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
      Include any assumed names,
                                           ______________________________________________________________________________________________________
      trade names, and doing business
      as names                             ______________________________________________________________________________________________________




3.    Debtor’s federal Employer            XX-XXXXXXX
                                           ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                     Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business
                                               717 Ponce De Leon Boulevard, Suite 324                   _______________________________________________
                                           ______________________________________________
                                           Number     Street                                            Number     Street

                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                               Coral Gables                  FL    33134
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               Miami-Dade County
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)                www.metronomicholdings.com
                                           ____________________________________________________________________________________________________


6.    Type of debtor                       
                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                   Case 20-20310-LMI            Doc 1         Filed 09/23/20              Page 2 of 18

                Metronomic Holdings, LLC
Debtor          _______________________________________________________                         Case number (if known)_____________________________________
                Name


                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above



                                         B. Check all that apply:
                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                            55
                                            _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the              Chapter 7
      debtor filing?
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a “small business                      recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor” must check the first sub-                      income tax return or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).
       box. A debtor as defined in
       § 1182(1) who elects to proceed                       The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                       noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a                        Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       “small business debtor”) must                          statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When                __________________
      List all cases. If more than 1,                                                                                         MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________

     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
                                Case 20-20310-LMI                      Doc 1        Filed 09/23/20          Page 3 of 18

              Metronomic Holdings, LLC
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                   Number       Street

                                                                                   ____________________________________________________________________

                                                                                   _______________________________________      _______     ________________
                                                                                   City                                         State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name        ____________________________________________________________________

                                                               Phone               ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                             1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199
                                             ✔
                                                                               10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000                       $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million
                                                                               ✔
                                                                                                                         $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                                Case 20-20310-LMI                    Doc 1             Filed 09/23/20      Page 4 of 18

               Metronomic Holdings, LLC
Debtor         _______________________________________________________                            Case number (if known)_____________________________________
               Name



                                            $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities                 $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million
                                                                                   ✔
                                                                                                                          $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Re que st for Re lie f, De c la ra tion, a nd Signa t ure s


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                               petition.
      debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.

                                                              09/23/2020
                                               Executed on _________________
                                                           MM / DD / YYYY


                                            /s/ Ricky Trinidad
                                               _____________________________________________               Ricky Trinidad
                                                                                                          _______________________________________________
                                               Signature of authorized representative of debtor           Printed name

                                                      Manager
                                               Title _________________________________________




18.   Signature of attorney
                                            /s/ Aleida Martinez Molina
                                               _____________________________________________              Date         09/23/2020
                                                                                                                       _________________
                                                Signature of attorney for debtor                                       MM   / DD / YYYY



                                                Aleida Martinez Molina
                                               _________________________________________________________________________________________________
                                               Printed name
                                                Weiss Serota Helfman Cole & Bierman, PL
                                               _________________________________________________________________________________________________
                                               Firm name
                                                2525 Ponce de Leon Boulevard Suite 700
                                               _________________________________________________________________________________________________
                                               Number     Street
                                                Coral Gables
                                               ____________________________________________________             FL            33134
                                                                                                              ____________ ______________________________
                                               City                                                           State        ZIP Code

                                                3058540800
                                               ____________________________________                              amartinez@wsh-law.com
                                                                                                              __________________________________________
                                               Contact phone                                                  Email address



                                                869376                                                          FL
                                               ______________________________________________________ ____________
                                               Bar number                                             State




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 4
                                    Case 20-20310-LMI             Doc 1        Filed 09/23/20           Page 5 of 18

      Fill in this information to identify the case:

                    Metronomic Holdings, LLC
      Debtor name __________________________________________________________________

                                              Southern District of Florida
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                        Check if this is an
      Case number (If known):   _________________________                                                                                   amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                      12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff
     QIDIAN                                                             Unsecured Loan
1    7925 JONES BRANCH DRIVE                                            Repayments
     STE 4350
                                                                                                                                                     51,304,168.00
     TYSONS, VA, 22101


     FUSE FUNDING                                                       Mortgage
2    900 NW 6TH ST
     STE 101A
                                                                                                                                                     17,654,337.00
     FORT LAUDERDALE, FL, 33311

     TCM                                                                Mortgage
3    141 NE 3RD AVE
     STE 500
                                                                                                                                                     5,750,000.00
     MIAMI, FL, 33132


     B&B                                                                Mortgage
4    2601 NE 2ND AVE
                                                                                                                                                     5,040,000.00
     MIAMI, FL, 33137


     KATALOX                                                            Mortgage
5    1010 BRICKELL AVE
     STE 4006                                                                                                                                        2,086,000.00
     MIAMI, FL, 33131

     LURTON                                                             Mortgage
6    2999 NE 191 ST
     STE 901                                                                                                                                         1,800,000.00
     AVENTURA, FL, 33180


     DERM                                                               Suppliers or Vendors
7    701 NW 1ST CT
                                                                                                                                                     1,510,011.47
     MIAMI, FL, 33136

     HUNT                                                               Mortgage
8    230 PARK AVE 19TH FL
                                                                                                                                                     1,506,000.00
     NEW YORK, NY, 10169




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 1
                                 Case 20-20310-LMI             Doc 1       Filed 09/23/20             Page 6 of 18

                  Metronomic Holdings, LLC
    Debtor       _______________________________________________________                     Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number,     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,   total claim amount and deduction for value of
                                                                       services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured
                                                                                                              partially          value of            claim
                                                                                                              secured            collateral or
                                                                                                                                 setoff
     JAKIMOUR                                                        Unsecured Loan
9    3403 DAY AVE                                                    Repayments
                                                                                                                                                    1,000,000.00
     MIAMI, FL, 33133

     UNIVERSAL LOAN                                                  Unsecured Loan
10 2607 NE 189 ST                                                    Repayments
                                                                                                                                                    1,000,000.00
     AVENTURA, FL, 33180


     MIAMI TAX COLLECTOR                                             PROPERTY TAXES
11 200 NW 2ND AVE 4TH FL
                                                                                                                                                    488,538.46
     MIAMI, FL, 33128

     PVBM                                                            Mortgage
12 10101 S DIXIE HWY
                                                                                                                                                    462,000.00
     PINECREST, FL, 33156


     BURGOS LANZA                                                    Suppliers or Vendors
13 1248 S ALAHAMBRA CIRCLE
                                                                                                                                                    443,850.00
     CORAL GABLES, FL, 33146

     MEXICAN AMERICAN CONSTRUCTION                                   Suppliers or Vendors
14 2259 NE 42ND AVE
                                                                                                                                                    329,000.00
     MIAMI, FL, 33033

     M & M CONSTRUCTION                                              Suppliers or Vendors
15 15271 NW 60TH AVE
                                                                                                                                                    283,681.31
     MIAMI LAKES, FL, 33014

     CITY OF MIAMI                                                   Suppliers or Vendors
16 444 SW 2ND AVE
                                                                                                                                                    244,994.10
     MIAMI, FL, 33130

     MIAMI DADE WATER AND SEWER                                      Suppliers or Vendors
17 DEPARTMENT
     3071 SW 38TH AVE
                                                                                                                                                    166,591.61
     MIAMI, FL, 33146
     REGENCY MAINTENANCE INC                                         Suppliers or Vendors
18 655 SE 37TH TERRACE
                                                                                                                                                    146,982.06
     HOMESTEAD, FL, 33033

     FLORIAN IRON DESIGNS                                            Suppliers or Vendors
19 3540 NW 52 ST
     MIAMI, FL, 33142                                                                                                                               125,197.12


     EXTREME ELECTRIC SYSTEMS INC                                    Suppliers or Vendors
20 2431 W 80TH ST
     UNIT 2                                                                                                                                         89,402.78
     HIALEAH, FL, 33016




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
            Case 20-20310-LMI   Doc 1   Filed 09/23/20   Page 7 of 18


ABIMAEL/JMO CONSTRUCTION
2915 NW 29 ST
MIAMI, FL 33125


ACQUEST MULTIMEDIA
14992 SW 158 PL
MIAMI, FL 33196


ACTION RENTALS
PO BOX 2208
DECATUR, AL 35609


ADVANCED ARCHAEOLOGY INC
1126 S FEDERAL HWY
STE 263
FT LAUDERDALE, FL 33316


AFA SURVEYORS
13050 SW 133RD CT
MIAMI, FL 33186


ALA ARCHITECTS & PLANNERS
2600 BEHAN RD
CRYSTAL LAKE, IL 60014


ANDOLINI
3241 NW 82 AVE
DORAL, FL 33122


ARC DOCUMENTS
1805 PONCE DE LEON BLVD
STE 135
CORAL GABLES, FL 33134


ARC ENVIRONMENTAL CONSULTING
269 NE 166 ST
NORTH MIAMI BEACH, FL 33162


AT&T
PO Box 536216
Atlanta, GA 30353


ATLAS PLUMBING
9314 NW 13TH ST
STE 8
DORAL, FL 33172


AZ DRYWALL FINISHING
2725 N THATCHER
STE 405
RIVER GROVE, IL 60171
            Case 20-20310-LMI   Doc 1   Filed 09/23/20   Page 8 of 18


B & B
2601 NE 2ND AVE
MIAMI, FL 33137


BARRICADES INC
7904 NW 67 ST
MIAMI, FL 33166


BDK CONCRETE INC
12401 W OKEECHOBEE RD
STE 405
HIALEAH GARDENS, FL 33018


BEST HOME PROTECTION WINDOWS & DOORS
15420 SW 136 ST
STE 6
MIAMI, FL 33196


BEST PEST CONTROL
20110 SW 91ST AVE
CUTLER BAY, FL 33189


BIES UNDERGROUND TECHNOLOGIES
PO BOX 912
ANTIOCH, IL 60002


BISCAYNE BANK, A FLORIDA STATE CHARTERED COMM
2801 S. BAYSHORE DRIVE
SUITE 800
COCONUT GROVE, FL 33133


BURGOS LANZA
1248 S ALAHAMBRA CIRCLE
CORAL GABLES, FL 33146


CALULACO CONSTRUCTION
5984 SW 41ST ST
MIAMI, FL 33155


CARABALLO LOCKSMITH
1270 SW 8 ST
MIAMI, FL 33135


CAYMARES DESIGNS
5001 SW 74 CT
STE 100
MIAMI, FL 33155


Chase - PP
PO Box 6185
Westerville, OH 43086
            Case 20-20310-LMI     Doc 1   Filed 09/23/20   Page 9 of 18


CITY OF CRYSTAL LAKE
100 W WOODSTOCK ST
CRYSTAL LAKE, IL 60039


CITY OF MIAMI
444 SW 2ND AVE
MIAMI, FL 33130


CLAD
3390 MARY ST
STE 135
MIAMI, FL 33133


CLEAN CUT TREE CARE
31064 N IL ROUTE 83
GRAYSLAKE, IL 60030


COLLINSWORTH, ALTER, FOWLER & FRENCH LLC
8000 GOVERNORS SQUARE BLVD
STE 301
MIAMI LAKES, FL 33016


ComEd
PO Box 6111
Carol Stream, IL 60197


CONCRETE CONNECTIONS
3510 WASHINGTON ST
STE 200
PARK CITY , IL 60085


CORK'S PLUMBING AND HEATING INC
10249 VINE ST
HUNTLY, IL 60142


CRESPO SEAMLESS GUTTERS
13925 SW 140 ST
MIAMI, FL 33186


CRQ FLORIDA INC
16518 SW 36TH ST
MIRAMAR, FL 33027


CTB PAINTERS
1490 SKYRIDGE DR
STE D
CRYSTAL LAKE, IL 60014


DADE CONTRACTING INC
7711 NW 74 AVENUE
STE 3
MIAMI, FL 33166
           Case 20-20310-LMI   Doc 1   Filed 09/23/20   Page 10 of 18


DEPABLOS COLLECTION
1550 W 34TH PL
HIALEAH, FL 33012


DERM
701 NW 1ST CT
MIAMI, FL 33136


DOOR FACTORY INC
2085 JOHN P LYONS LANE
HALLANDALE BEACH, FL 33099


EASTERN ENGINEERING
3401 NW 82ND AVE
STE 370
DORAL , FL 33122


EEQ CONSTRUCTION
7882 SW 34TH LANE
HIALEAH, FL 33018


EGS2 CORPORATION
14121 SW 119 AVE
MIAMI, FL 33186


EMPIRE ELECTRIC
2200 SW 67TH AVE
MIAMI, FL 33155


EMPIRE FIRE
2200 SW 67TH AVE
MIAMI, FL 33155


ENSURGROUP
12804 SW 8 ST
MIAMI, FL 33184


EQUIPMENT & TOOLS SOLUTION
3233 NW 7 ST
MIAMI, FL 33125


EXPECT A MIRACLE PRODUCTION
3842 LEAFY WAY
MIAMI, FL 33133


EXTREME ELECTRIC SYSTEMS INC
2431 W 80TH ST
UNIT 2
HIALEAH, FL 33016
           Case 20-20310-LMI   Doc 1   Filed 09/23/20   Page 11 of 18


FACTORY DIRECT SUPPLY INC
11230 WILES RD
CORAL SPRINGS, FL 33076


FENIX GLASS INC
765 EAST 20TH ST
HIALEAH, FL 33013


FG ENGINEERS INC
1313 PONCE DE LEON BLVD
STE 300
CORAL GABLES, FL 33134


FLORIAN IRON DESIGNS
3540 NW 52 ST
MIAMI, FL 33142


FLORIDA DEPARTMENT OF HEALTH
4052 BALD CYPRESS WAY
TALAHASSEE, FL 32399


FPL
FPL General Mail Facility
Miami, FL 33188


FRANCISCO ESPINOSA
1821 SW 74 RD
MIAMI, FL 33155


FRYD Mortgage, LLC
523 Michigan Avenue
Miami Beach, FL 22139


FUSE FUNDING
900 NW 6TH ST
STE 101A
FORT LAUDERDALE, FL 33311


FUSE FUNDING FUND I, LLC
900 NW 6TH STREET
SUITE 201
FORT LAUDERDALE, FL 33311


G3 DESIGN BUILD LLC
975 ARTHUR GODFREY RD
STE 401
MIAMI BEACH, FL 33140


GEORGE'S CRANE SERVICES
2190 NW 110TH AVE
MIAMI, FL 33172
           Case 20-20310-LMI    Doc 1   Filed 09/23/20   Page 12 of 18


GOLDEN SUN DEVELOPMENT
11253 SW 25 TERRACE
MIAMI, FL 33165


GREENBERG TRAURIG
333 SE 2ND AVE
MIAMI, FL 33131


GUNTER GROUP INC
9350 SW 22ND TERRACE
MIAMI, FL 33165


HONOR CAPITAL
PO BOX 829522
PEMBROKE PINES, FL 33082


HUNT
230 PARK AVE 19TH FL
NEW YORK, NY 10169


INTERNATIONAL DATA DEPOSITORY
3450 NW 112 ST
MIAMI, FL 33167


ITALKRAFT
2900 NW 77 CT
MIAMI, FL 33122


JAKIMOUR
3403 DAY AVE
MIAMI, FL 33133


JAT COMMERICAL & RESIDENTIAL SERVICES
13360 SW 2ND ST
MIAMI, FL 33184


JCA ENGINEERS LLC
8120 PASADENA BLVD
STE A
PEMBROKE PINES, FL 33024


JIMAGUAYU INTERNATIONAL/JIT STONE
4320 SW 153 TERRACE
MIRAMAR, FL 33027


JORGE CAMERO
7400 SW 50TH TERRACE
STE 204
MIAMI, FL 33155
           Case 20-20310-LMI      Doc 1   Filed 09/23/20   Page 13 of 18


JUAN CARDOZO
8508 CUTLER COURT
MIAMI, FL 33189


KATALOX
1010 BRICKELL AVE
STE 4006
MIAMI, FL 33131


LAKESHORE RECYCLING SYSTEMS
1655 POWIS ROAD
WEST CHICAGO, IL 60185


LANDMARK SURVEYING & ASSOC INC
1435 SW 87 AVE
STE 201
MIAMI, FL 33174


LED ARE US
9840 NW 77TH AVE
HIALEAH, FL 33016


LOPEZ PROFESSIONAL ENGINEERING
8605 SW 2ND ST
MIAMI, FL 33144


LOUDEN BROADWAY PROPERTIES, LLC
1560 SAWGRASS CORPOPRATE PKWY
SUITE 474
SUNRISE, FL 33323


LURTON
2999 NE 191 ST
STE 901
AVENTURA, FL 33180


M & M CONSTRUCTION
15271 NW 60TH AVE
MIAMI LAKES, FL 33014


MCMASTER CONCRETE
8720 NW 91 ST
MEDLEY, FL 33178


MCNAMARA SALVIA BOSTON
2 BISCAYNE BLVD
STE 3795
MIAMI, FL 33131


MEP CONSULTING ENGINEERS
717 PONCE DE LEON BLVD
STE 309A
Coral Gables, AK 33134
           Case 20-20310-LMI    Doc 1    Filed 09/23/20   Page 14 of 18


MEXICAN AMERICAN CONSTRUCTION
2259 NE 42ND AVE
MIAMI, FL 33033


MIAMI DADE WATER AND SEWER DEPARTMENT
3071 SW 38TH AVE
MIAMI, FL 33146


MIAMI MECHANICAL
268 NE 59 ST
MIAMI, FL 33137


MIAMI PARKING AUTHORITY
40 NW 3RD ST
MIAMI, FL 33128


MIAMI TAX COLLECTOR
200 NW 2ND AVE 4TH FL
MIAMI, FL 33128


NEW WORLD MASONRY
10675 SW 190 ST
SUITE 1111


NEWMAN ARCHITECTURE
1730 PARK ST
STE 115
NAPERVILLE, IL 60653


OTIS ELEVATORS
16200 NW 59TH AVE
STE 109
MIAMI LAKES, FL 33014


PBVMF 24 LLC; C/O FLORIDA MORTGAGE GRO
10101 DOUTH DIXIE HIGHWAY
PINECREST, FL 33156


PCE DESIGN LLC
6065 NW 167 ST
STE B3
MIAMI, FL 33015


PINE BAY MORTAGE VENTURES MORTGAGE FUND, LLC
9771 SOUTH DIXIE HIGHWAY
MIAMI, FL 33156


PIT STOP
6132 OAKTON ST
MORTON GROVE, IL 60053
           Case 20-20310-LMI   Doc 1   Filed 09/23/20   Page 15 of 18


PREMIUM CONCRETE CUTTING
PO BOX 348
WADSWORTH, IL 60083


PRIVADO LANDSCAPING
1375 SW 127 CT
MIAMI, FL 33184


PVBM
10101 S DIXIE HWY
PINECREST, FL 33156


QIDIAN
7925 JONES BRANCH DRIVE
STE 4350
TYSONS, VA 22101


RANDELL ROOFING
6N322 BAKER DRIVE
ITASCA, IL 60143


RC QUALITY AIR
7877 NW 192 ST
HIALEAH, FL 33015


REBECCA FRYDMAN CREATIVE LLC
2234 N FEDERAL HWY
STE 452
BOCA RATON, FL 33431


REGENCY MAINTENANCE INC
655 SE 37TH TERRACE
HOMESTEAD, FL 33033


ROVERMARKET RESEARCH
8201 COLLINS AVE
SUNNY ISLES BEACH, FL 33155


RS ENVIRONMENTAL CONSULTING
12273 SW 129th Ct
MIAMI, FL 33186


SET ENGINEERING AND LABORATORIES
13714 SW 145TH CT
MIAMI, FL 33186


SKYLINE CONSTRUCTION & RESTORATION CORP
3015 NW 75 ST
MIAMI, FL 33147
           Case 20-20310-LMI    Doc 1   Filed 09/23/20   Page 16 of 18


SOIL AND MATERIAL CONSULTANTS
8 W COLLEGE DR
STE C
ARLINGTON HEIGHTS, IL 60004


STUDIO A ENGINEERING
10770 NW 66 ST
STE 401
DORAL, FL 33178


TAX SAVERS OF MIAMI
717 PONCE DE LEON BLVD
STE 330
CORAL GABLES, FL 33134


TC ENGINEERING
7815 SW 22ND ST
MIAMI, FL 33155


TCM
141 NE 3RD AVE
STE 500
MIAMI, FL 33132


THE LOCKWOOD LAW FIRM
420 WASHINGTON ST
WOODSTOCK, IL 60098


THE WAGGONER LAW FIRM
4 N WALKUP AVE
CRYSTAL LAKE , IL 60014


THIRD AMENDED AND RESTATED J. RUSSELL NORDAHL
540 BILTMORE WAY
CORAL GABLES, FL 33134


TRANSCENDING DESIGNS INC
117 S COOK ST
STE 222
BARRINGTON, IL 60010


UNITED ENGINEERING INC
9700 S DIXIE HIGHWAY
STE 880
MIAMI, FL 33156


UNIVERSAL LOAN
2607 NE 189 ST
AVENTURA, FL 33180
           Case 20-20310-LMI     Doc 1   Filed 09/23/20   Page 17 of 18


URIBENZ
8075 NW 7 ST
STE 314
MIAMI, FL 33126


US SOUTH ENGINEERING & TESTING
14400 NW 77 CT
STE 201
MIAMI LAKES, FL 33186


VANDERSTAPPEN LAND SURVEYING INC
1316 N MADISON ST
WOODSTOCK, IL 60098


VMG DESIGN
834 NW 208 DRIVE
PEMBROKE PINES, FL 33029


WALDMAN BARNET PI
3250 MARY ST
STE 102
MIAMI, FL 33133


WHEADON FINANCIAL
9 VIRGINIA RD
CRYSTAL LAKE, IL 60014


WILINSON HI-RISE
3001 GREENE ST
HOLLYWOOD, FL 33020


Xfinity
PO Box 71211
Charlotte, NC 28272


YERO CONCRETE SERVICE CORP
1300 W 53 ST
HIALEAH, FL 33012
              Case 20-20310-LMI     Doc 1   Filed 09/23/20    Page 18 of 18




                             United States Bankruptcy Court
                             Southern District of Florida




         Metronomic Holdings, LLC
In re:                                                        Case No.

                                                              Chapter    11
                     Debtor(s)




                            Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




              09/23/2020                        /s/ Ricky Trinidad
Date:
                                                Signature of Individual signing on behalf of debtor

                                                Manager
                                                Position or relationship to debtor
